MEMORANDUM **
Penny Ray appeals the district court’s denial of her motion to correct errors in the pre-sentence report or to seal it pursuant to Federal Rule of Criminal Procedure 32(c)(1). We affirm on the alternative grounds that the district court lacked jurisdiction to consider the motion. See United States v. Allen, 153 F.3d 1037, 1045 (9th Cir.1998) (holding that this Court can affirm the district court’s decision on any grounds supported by the record).
In two separate prior appeals we affirmed Ray’s jury-trial conviction for exporting blade cutters to China in violation of 22 U.S.C. § 2778, United States v. Lee, 183 F.3d 1029 (9th Cir.1999), cert. denied, 528 U.S. 1128, 120 S.Ct. 963, 145 L.Ed.2d 835 (2000); United States v. Lee, 187 F.3d 650 (9th Cir.1999) (unpublished table opinion), cert. denied, 528 U.S. 1128, 120 S.Ct. 963, 145 L.Ed.2d 835 (2000), and we affirmed the district court’s denial of her 28 U.S.C. § 2255 motion to vacate her conviction and sentence. United States v. Ray, 29 Fed.Appx. 457 (9th Cir.2002) (unpublished table opinion). Ray did not pursue her Rule 32 motion until both of her prior appeals had been concluded.
Rule 32 sets forth the procedure which the district court must follow when a defendant alleges any factual inaccuracy in a pre-sentence report. Fed.R.Crim.P. 32(c)(1). The defendant must “challenge factual inaccuracies during imposition of sentence, not later.” United States v. Freeny, 841 F.2d 1000, 1002 (9th Cir.1988) (per curiam). “Thus, once the district court has imposed sentence, the court lacks jurisdiction under Rule 32 to hear challenges to a presentence report.” United States v. Catabran, 884 F.2d 1288, 1289 (9th Cir.1989) (per curiam). Because Rule 32 does not create a jurisdictional basis for a motion filed after sentence is imposed, we affirm the district court’s denial of Ray’s motion. See id. at 1289.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.